    Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                  2/18/2021
JON BORGESE,                       :
Individually and as Guardian of    :
LB., and on Behalf of All Others   :
Similarly Situated,                :
                                   :     20 Civ. 1180 (VM)
                    Plaintiffs,    :
          - against -              :     DECISION AND ORDER
                                   :
BABY BREZZA ENTERPRISES LLC; THE   :
BETESH GROUP; and THE BETESH GROUP :
HOLDING CORPORATION, INC.,         :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.
        Plaintiff Jon Borgese (“Borgese” or “Plaintiff”) brings

this putative class action, on behalf of himself as his

daughter’s      guardian,    and    all    others    similarly     situated,

against Baby Brezza Enterprises LLC (“Baby Brezza”) and The

Betesh      Group    Holding      Corporation,       Inc.   (collectively,

“Defendants”)1 alleging failures in the design, sale, and

marketing of the Baby Brezza Formula Pro and Formula Pro

Advanced      machines     (the    “Baby    Brezza     machines”    or   the

“machines”).        (See   “Complaint,”      Dkt.     No.   2.)    Plaintiff

purports to represent a class of “all purchasers in the United

States who have purchased a Baby Brezza Formula Pro or Formula

Pro Advanced,” excluding Defendants and the judicial staff



1 Plaintiff has consented to the dismissal of an additional defendant,
The Betesh Group, upon Defendants’ representation that it is not an
independent entity. Thus, defendant The Betesh Group is hereby dismissed.
    Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 2 of 27




involved      in   this   action,    as   well    as   their   respective

affiliates.

        Now before the Court is Defendants’ premotion letter to

dismiss, submitted via email to chambers on April 23, 2020,

which the Court construes as a motion to dismiss under Federal

Rules of Civil Procedure (“Rules”) 23(d)(1)(D), 12(b)(1), and

12(b)(6).2 (See “Letter Motion,” Dkt. No. 22.) The Court also

received Plaintiff’s opposition letter submitted via email to

chambers on April 30, 2020. (See “Opposition,” Dkt. No. 23.)

For the reasons stated herein, the Letter Motion is GRANTED

in part pursuant to Rules 23(d)(1)(D) and 12(b)(1) insofar as

the class allegations are stricken and the case is stayed.

Accordingly, and as further set forth below, the Court does

not address whether dismissal is appropriate pursuant to Rule

12(b)(6) and will instead stay further proceedings under the

doctrine of Colorado River Water Conservation Dist. v. United

States, 424 U.S. 800 (1976), reserving judgment until the

court in identical litigation Plaintiff filed in New York

State has made a determination on the merits of the parties’

dispute.

                            I.      BACKGROUND3


2 Kapitalforeningen Lægernes Invest v. United Techs. Corp., 779 F. App’x
69, 70 (2d Cir. 2019) (Mem.) (affirming the district court’s ruling
deeming the exchange of letters as the motion itself).
3 Except as otherwise noted, the factual background below derives from

the Complaint and the facts pleaded therein, which the Court accepts as


                                      2
 Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 3 of 27




A.    FACTUAL BACKGROUND

      The Baby Brezza machines are manufactured and sold as

automatic baby formula mixing machines. Plaintiff alleges

that product marketing includes the claim: “Patented mixing

technology automatically mixes formula and water to perfect

consistency.” (Complaint ¶ 15.) But, according to Plaintiff’s

allegations, the machines do not perform as marketed and in

fact mix less formula than required for proper nutrition.

      Plaintiff contends that as a result of consuming formula

mixed by the machines, his child and other similarly situated

children have received poor nutrition and have suffered from

associated       complications     and     injuries.     Specifically,

Plaintiff contends that his child lost weight while being fed

with formula mixed by the Baby Brezza machines and required

medical visits, resulting in medical expenses, physical pain,

and emotional distress.

      Plaintiff alleges that Baby Brezza has sold thousands,

“if not tens of thousands” of the machines, despite being

aware of complaints regarding mixing problems “for years.”

(Complaint ¶¶ 2, 4.) Plaintiff further asserts that Defendants

received   and    suppressed     reports   of   the    potential   risks

associated with the machines and failed to warn consumers


true for the purposes of resolving this motion. See Section II, infra.
Except where specifically quoted, no further citation will be made to the
Complaint.


                                   3
    Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 4 of 27




regarding these risks. According to the allegations, the

products were defective and a number of alternative designs

were     available,    which    Plaintiff      insists      would   have   been

safer.      Plaintiff     argues       that     Defendants’         acts   were

intentional and aimed at securing their own economic gain,

resulting in damages, including the costs of the machine and

medical and other expenses.

B.      PROCEDURAL HISTORY

        Plaintiff filed the Complaint in this putative class

action on February 12, 2020.4 (See Dkt. No. 2.) Two days

before that, Plaintiff filed a near-identical complaint in

New     York   state    court   (the       “State   Court    Action”).5     The

Complaint in the present action and the complaint in the State

Court Action are indistinguishable in every meaningful way

except the class definition. The action pending before this

Court brings claims on behalf of “all purchasers in the United

States,” whereas the State Court Action brings claims on

behalf of “all purchasers in the State of New York.”




4 The Court notes that a version of the Complaint was filed on February
11, 2020, but a deficiency in the file type required Plaintiff to refile
the Complaint the following day. (Compare Dkt. No. 1, with Dkt. No. 2.)
For the purposes of this motion, the Court considers the Complaint to
have been filed on February 12, 2020 but notes that the one-day difference
does not affect any of the analysis contained herein.
5 See Jon Borgese v. Baby Brezza Enters. LLC, Index No. 151470/2020 (N.Y.

Sup. Ct. filed Feb. 10, 2020).


                                       4
    Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 5 of 27




        Consistent    with        the   Court’s   Individual   Practices,

Defendants,      in   the    Letter     Motion,   notified   Plaintiff   of

perceived deficiencies in the Complaint. Defendants argue

that (1) the class allegations must be stricken because

Plaintiff has failed to establish predominance, the claims

are highly individualized and unsuitable for class treatment,

and the class lacks standing; (2) the Complaint must be stayed

under the first-filed rule because it is duplicative of the

State Court Action; and (3) each of the claims fails on the

merits.6

        Plaintiff’s Opposition challenges these asserted grounds

for dismissal. In particular, Plaintiff contends that (1) the

arguments for striking the class are premature, incorrect,

and may be cured by subclasses; (2) the first-filed rule is

inapplicable; and (3) each claim, contrary to Defendants’

assertions, has been sufficiently pleaded.

                            II.    LEGAL STANDARDS

A.      RULE 23(d)(1)(D)

        The district court must, “[a]t an early practicable time

after a person sues or is sued as a class representative . . .

determine by order whether to certify the action as a class

action.” Fed. R. Civ. P. 23(c)(1)(A). Ultimately, “[w]hether


6 Defendants also argue that Plaintiff cannot pursue injunctive relief
because he has not alleged any future harm. In his Opposition, Plaintiff
withdraws the request for injunctive relief.


                                        5
    Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 6 of 27




to grant or deny a motion to strike lies within the court’s

sound discretion.” Garcia v. Execu|Search Grp., LLC, No. 17

Civ. 9401, 2019 WL 689084, at *1 (S.D.N.Y. Feb. 19, 2019)

(citations omitted).

        Ordinarily, such a determination follows a motion for

class certification, but the defendant “need not wait for the

plaintiff to act,” and may, as here, “move for an order

denying class certification” before the plaintiff has filed

such motion. Fedotov v. Peter T. Roach & Assocs., P.C., 354

F. Supp. 2d 471, 478 (S.D.N.Y. 2005) (citing 5–23 Moore's

Federal Practice 3d § 23.82). When issues are “plain enough

from the pleadings,” they may be resolved without further

discovery. See Gen. Tel. Co. v. Falcon, 457 U.S. 147, 161

(1982). Thus,      as   long as the “complaint itself demonstrates

that the requirements for maintaining a class action cannot

be met,” the Court may strike the class allegations at any

practicable time after the suit has been filed. Landsman &

Funk PC v. Skinder–Strauss Assocs., 640 F.3d 72, 93 n.30 (3d

Cir. 2011); see also Camacho v. City of New York, No. 19 Civ.

11096, 2020 WL 4014902, at *3 (S.D.N.Y. July 16, 2020).

        The plausibility standard applies to such motions.7 See,

e.g., Talarico v. Port Auth. of N.Y. & N.J., 367 F. Supp. 3d


7 The Court acknowledges that some courts in this district have declined
to apply this standard. E.g., Garcia, 2019 WL 689084, at *3 (declining to
apply the plausibility standard “because [the defendant’s] motion does


                                    6
 Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 7 of 27




161, 173 (S.D.N.Y. 2019) (“[A] motion to strike class claims

at the pleading stage can succeed where the claims fail to

state a plausible entitlement to relief on behalf of the

putative class members.”). And “the plaintiff will bear the

burden of establishing the certification requirements of Rule

23.” Id. (citing Amchem Prods., Inc. v. Windsor, 521 U.S.

591, 614 (1997); Caridad v. Metro–N. Commuter R.R., 191 F.3d

283, 291 (2d Cir. 1999); Cromer Fin. Ltd. v. Berger, 205

F.R.D. 113, 120 (S.D.N.Y. 2001)).

B.    RULE 12(b)(1)

      While Defendants move for a stay under the first-filed

rule, the Court finds that this rule is inapplicable for the

reasons set forth below, and construes Defendants’ request

for stay as being made under Colorado River.

      “A   motion   to   dismiss    based    on   Colorado    River    is

considered as a motion to dismiss for lack of subject matter

jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules

of Civil Procedure.” Tuebor Reit Sub LLC v. Paul, No. 19 Civ.



not test the legal sufficiency of the underlying claims, but the propriety
of the procedural vehicle of a class action”). But that approach seems to
be the minority, as numerous courts have applied the plausibility standard
to motions to strike such as the instant one. E.g., Duran v. Henkel of
Am., Inc., 450 F. Supp. 3d 337, 358 (S.D.N.Y. 2020) (applying the
plausibility standard); Passelaigue v. Getty Images (US), Inc., No. 16
Civ. 1362, 2018 WL 1156011, at *10 (S.D.N.Y. Mar. 1, 2018) (same); Kassman
v. KPMG LLP, 925 F. Supp. 2d 453, 462 (S.D.N.Y. 2013) (same). In the
absence of binding precedent, the Court elects to apply what appears to
be the majority rule. The Court is persuaded, however, that even under a
less exacting standard, the analysis here would be unchanged.


                                    7
 Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 8 of 27




8540,   2020     WL    4897137,      at   *3   (S.D.N.Y.     Aug.   19,   2020)

(citations omitted). In resolving a motion to dismiss under

Rule 12(b)(1), the Court “must accept as true all material

facts   alleged       in    the    complaint    and   draw   all    reasonable

inferences in the plaintiff’s favor.” Saleh v. Sulka Trading

Ltd., 957 F.3d 348, 353 (2d Cir. 2020) (quoting Sharkey v.

Quarantillo, 541 F.3d 75, 83 (2d Cir. 2008)). The Court may

“refer[] to evidence outside of the pleadings.” Zappia Middle

E. Constr. Co. v. Emirate of Abu Dhabi, 215 F.3d 247, 253 (2d

Cir.    2000).        And   “the     party     asserting     subject      matter

jurisdiction ‘has the burden of proving by a preponderance of

the evidence that it exists.’” Tandon v. Captain’s Cove Marina

of Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014) (quoting

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)).

       “Whether to abstain is within the sound discretion of

the district court.” Arkwright-Bos. Mfrs. Mut. Ins. Co. v.

City of New York, 762 F.2d 205, 210 (2d Cir. 1985) (citing

Giardina v. Fontana, 733 F.2d 1047, 1053 (2d Cir. 1984)).

                                  III. DISCUSSION

A.     THE MOTION TO STRIKE THE CLASS ALLEGATIONS

       Defendants argue that the class allegations should be

stricken because Plaintiff cannot establish predominance for

two reasons. First, Defendants contend that the Court cannot

undertake the required analysis of the variations in state


                                          8
 Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 9 of 27




law to determine whether common questions of law predominate

because the Complaint fails to identify any other potential

state’s      law     outside         New     York.         Second,     according         to

Defendants,        questions         regarding         whether        putative         class

members properly used or maintained the machines, and what

medical and other expenses accrued, are highly individualized

and predominate over the generalized questions.

      Plaintiff           counters          that       Defendants’           focus       on

predominance         is    misplaced            as     Plaintiff       has        asserted

eligibility for class treatment under not just Rule 23(b)(3),

but   also    Rules       23(b)(1)        and     23(b)(2).      Plaintiff         further

contends      that      whether          variations         in   state      law     defeat

predominance       requires          a    thorough         analysis    that       is   more

appropriate        at     the    class-certification              stage       and      thus

premature.     And      Plaintiff          argues      that,     at   any    rate,      the

variations in state products-liability law are “only minor”

in this case, and thus, the claims will be established based

on generalized proof. To the extent significant variations

exist, Plaintiff insists that this issue can be cured using

subclasses.

      While       motions       to       strike      are    generally       disfavored,

Chenensky v. N.Y. Life Ins. Co., No. 07 Civ. 11504, 2011 WL

1795305,     at    *1     (S.D.N.Y.         Apr.     27,     2011),    the    Court      is

persuaded that the class allegations should be stricken here


                                             9
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 10 of 27




because it is clear from the pleadings that the certification

requirements cannot be met. See Camacho, 2020 WL 4014902, at

*3 (striking class allegations before a motion for class

certification was filed because it was “already clear” that

the defects could not be cured).

       Under Rule 23(a), the threshold prerequisites to a class

action are numerosity, commonality, typicality, and adequacy

of representation. “In addition to satisfying Rule 23(a)’s

prerequisites, parties seeking class certification must show

that the action is maintainable under Rule 23(b)(1), (2), or

(3).” Amchem, 521 U.S. at 614. Rule 23(b)(1), “covers cases

in which separate actions by or against individual class

members would risk establishing incompatible standards of

conduct for the party opposing the class,” or would “as a

practical matter be dispositive of the interests” of nonparty

class   members    “or    substantially   impair    or    impede   their

ability to protect their interests.” Id. (citations omitted).

Next, Rule 23(b)(2) permits class actions for declaratory or

injunctive relief when “the party opposing the class has acted

or refused to act on grounds generally applicable to the

class.” Id. And lastly, Rule 23(b)(3) permits certification

when    common    questions   “predominate       over    any   questions

affecting only individual members” and class resolution is

“superior   to    other    available   methods    for    the   fair   and


                                  10
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 11 of 27




efficient     adjudication        of    the   controversy.”    Id.    at     615

(citations omitted).

       As previously noted, Defendants argue that Plaintiff

cannot    meet      the   Rule    23(b)(3)    predominance     requirement.

Common questions predominate under Rule 23(b)(3) only if

plaintiffs can show that “those issues in the proposed action

that are subject to generalized proof outweigh those issues

that   are    subject     to     individualized    proof.”     In    re   Canon

Cameras,      237    F.R.D.      357,   359   (S.D.N.Y.    2006)     (quoting

Heerwagen v. Clear Channel Comms., 435 F.3d 219, 226 (2d Cir.

2006)).    “[P]utative         class    actions   involving    the    laws    of

multiple states are often not properly certified pursuant to

Rule 23(b)(3) because variation in the legal issues to be

addressed overwhelms the issues common to the class.” In re

U.S. Foodservice Inc. Pricing Litig., 729 F.3d 108, 126–27

(2d    Cir.      2013).       Despite     variations      in   state       law,

certification may still be appropriate when “the states’ laws

do not vary materially.” Id. at 127. But, to determine whether

variations in state laws preclude certification, the Court

must “take a close look” at whether the common legal questions

predominate over individual ones. Langan, 897 F.3d at 97

(quoting Comcast, 569 U.S. at 34).

       Here, the Court is unable to undertake the requisite

analysis because the Complaint does not indicate where the


                                        11
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 12 of 27




other purchasers of the Baby Brezza machines reside, where

they purchased the machines, or where they may have suffered

any    resulting   injury.     The    Court    is    therefore     unable   to

determine which state laws apply, and in turn, whether those

laws    materially      differ.      Further        complicating    matters,

Plaintiff does not assert any claims under federal law --

each of the ten causes of action here is brought under state

law.    To   conclude   that    the    class    allegations        have   been

plausibly alleged, the Court would have to assume that the

majority of the claims are brought under state laws that have

no “material” differences, without any indication as to which

state laws might be implicated, and thus no basis to conclude

that those state laws are similar. On its face, then, the

Complaint does not allege any common legal issues, much less

common issues that are “more substantial” than individualized

ones. In re U.S. Foodservice Inc. Pricing Litig., 729 F.3d at

118.

       Nor is the Court persuaded that the availability of

subclasses cures this pleading defect. While “the court is

empowered under Rule 23(c)(4) to carve out an appropriate

class” it is not “obligated” to do so on its own initiative.

Lundquist v. Sec. Pac. Auto. Fin. Servs. Corp., 993 F.2d 11,

14–15 (2d Cir. 1993). It is Plaintiff’s burden to establish

how    the   issues   could    be    cured     by    subclasses,    and     the


                                      12
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 13 of 27




conclusory    statement      in    Plaintiff’s    Opposition      does   not

satisfy that burden. See United States Parole Comm'n v.

Geraghty, 445 U.S. 388, 408 (1980) (explaining that plaintiff

bears the burden of showing how the action may be subclassed

to avoid certification problems and “[t]he court has no sua

sponte obligation so to act”).

     Furthermore, while Plaintiff correctly points out that

the Complaint relies on Rule 23(b)(1) and Rule 23(b)(2) to

support the purported eligibility for class treatment --

assuming the passing and somewhat haphazard reference to

these statutes in one paragraph of the Complaint constitutes

reliance     --    these     additional      provisions    do    not     save

Plaintiff’s class allegations.

     First,       because    Plaintiff      withdraws   his     prayer   for

injunctive relief, and because the Complaint does not seek a

declaratory judgment, the purported class is not eligible for

class treatment under Rule 23(b)(2). See Berni v. Barilla

S.p.A., 964 F.3d 141, 146 (2d Cir. 2020) (“[A] class may not

be certified under Rule 23(b)(2) if any class member’s injury

is not remediable by the injunctive or declaratory relief

sought.”).

     Second, Plaintiff cannot establish entitlement to class

treatment under Rule 23(b)(1) because subsection (b)(1)(A)

generally    applies       when,   unlike    here,   the   defendant      “is


                                     13
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 14 of 27




obliged by law to treat the members of the class alike . . .

or where the party must treat all alike as a matter of

practical necessity.” Amchem, 521 U.S. at 614; see also

Gonzalez v. City of Waterbury, No. 306 Civ. 89, 2008 WL

747666, at *3 (D. Conn. Mar. 18, 2008) (citing 2 Newberg on

Class Actions, § 4.4, at 26 (4th ed. 2002) and 7AA Charles

Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 1773 (3rd ed.)) (“Courts generally apply Rule 23(b)(1)(A)

restrictively,     to   classes     where    there     is    a    statutory

obligation to treat all class members alike, or when practical

necessity forces the opposing party to act in the same manner

toward    the   individual     class     members   and      thereby      makes

inconsistent adjudications in separate actions unworkable or

intolerable.”); accord McDonnell-Douglas Corp. v. U.S. Dist.

Court for Cent. Dist. of Cal., 523 F.2d 1083, 1086 (9th Cir.

1975)     (explaining   that    “subdivision       (b)(1)(A)       was     not

intended to permit class actions simply when separate actions

would raise the same question of law,” and instead must be

limited    to   instances    when   separate       actions       would    risk

incompatible standards of “required” conduct).

     Likewise,    Plaintiff     cannot     establish     entitlement        to

class treatment under subsection (b)(1)(B) because Plaintiff

has not identified any additional class members, or provided

a basis to conclude that other, nonparty class members would


                                    14
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 15 of 27




have any interest in the litigation apart from possible

prejudice to any later action should Defendants prevail,

which alone is insufficient. See Larionoff v. United States,

533 F.2d 1167, 1182 n.36 (D.C. Cir. 1976), aff’d, 431 U.S.

864 (1977) (citing Lamar v. H & B Novelty & Loan Co., 489

F.2d 461, 467 (9th Cir. 1973) and Richardson v. Hamilton Int’l

Corp., 62 F.R.D. 413 (E.D. Pa. 1974)) (“It has been held that

if the only practical effect which the putative class action

would have on the interests of other members of the class is

a   stare   decisis    effect        on    actions   filed    in    the   same

jurisdiction and perhaps a persuasive effect on actions filed

in other jurisdictions, the suit would not qualify as a class

action pursuant to Rule 23(b)(1)(B).”).

      Moreover, even if these issues could be cured by class

discovery,    the     class    allegations        must   be   stricken      for

another, more fundamental reason. Plaintiff has “fail[ed] to

identify a single member of the purported class other than

[him]self and . . . plaintiff has failed to conduct an

investigation to determine if there are other class members

before filing this action.” PFT of Am., Inc. v. Tradewell,

Inc., No. 98 Civ. 6413, 1999 WL 179358, at *1 (S.D.N.Y. Mar.

31, 1999). In PFT, the court struck the class allegations

because “the class action representations in the complaint

are   speculation     and     were    not      ‘formed   after     an   inquiry


                                          15
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 16 of 27




reasonable under the circumstances.’” Id. at *2 (quoting Fed.

R. Civ. P. 11(b)). The court explained that, “[i]f pleadings

can be based on speculation and presented without reasonable

inquiry, every complaint sounding in contract or commercial

fraud could include Rule 23 class action allegations.” Id.

     The allegations in the present action fare no better

than the allegations in PFT. Plaintiff here has set forth

only conclusory allegations about the existence of other

class members. Without more, the Complaint does not establish

a plausible entitlement to class certification. See Goldberg

v. Merrill Lynch, Pierce, Fenner & Smith, Inc., No. 97 Civ.

8779, 1998 WL 321446, at *9 (S.D.N.Y. June 18, 1998), aff’d

sub nom. Goldberg v. Merrill Lynch, 181 F.3d 82 (2d Cir. 1999)

(rejecting class claims when “[n]o facts are alleged to

support   his   conclusory    allegations        as   to    the   purported

members of the class”); see also Talarico, 367 F. Supp. 3d at

173 (“[A] motion to strike class claims at the pleading stage

can succeed where the claims fail to state a plausible

entitlement     to   relief   on   behalf   of    the      putative   class

members.”).

     Furthermore, the Court is skeptical that the claims

raised here are suitable for class resolution on the merits.

The proposed class includes all buyers of the Baby Brezza

machines. But beyond that, no other information about, or


                                   16
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 17 of 27




similarities among, the purported class members are alleged,

seemingly because Plaintiff has not identified any other

class members. The result is Plaintiff’s failure to plausibly

allege that the class is numerous, that there are questions

of law or fact common to the purported class, that Plaintiff’s

claims or defenses are typical of the class members, and that

the representative parties will adequately protect the class.

See Fed. R. Civ. P. 23(a).

       The   lack    of    sufficient       allegations     is       especially

problematic    in    the     present   context.    While    certainly       the

product-defect       claim     could    be    subject      to    generalized

resolution, the other claims involving fraud and negligence

are not typically appropriate for class treatment because

they   require      highly    individualized      inquiry       to    determine

liability. See, e.g., Amchem, 521 U.S. at 625 (explaining

that, while not categorically excluded, “‘mass accident’

cases are likely to present ‘significant questions, not only

of damages but of liability and defenses of liability,” and

are “‘ordinarily not appropriate’ for class treatment”);

Moore v. PaineWebber, Inc., 306 F.3d 1247, 1253 (2d Cir. 2002)

(“‘[A] fraud case may be unsuited for treatment as a class

action if there was material variation in the representations

made or in the kinds or degrees of reliance by the persons to

whom they were addressed.’”); Amerio v. Gray, No. 15 Civ.


                                       17
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 18 of 27




538,   2019     WL    4170160,      at    *7   (N.D.N.Y.   Sept.    3,     2019)

(explaining that “without a presumption of reliance in favor

of the entire proposed class . . . negligent misrepresentation

plaintiffs        could     not     establish      that     common        issues

predominate,         and    class        certification     would     also     be

inappropriate”).

       On   the      bare   and     conclusory      allegations      in     this

Complaint, the Court concludes that Plaintiff has failed to

allege      a     plausible       entitlement      to    class     treatment.

Determining that the class allegations must be stricken, the

Court need not, and does not, address Defendants’ additional

argument that the proposed class includes members who lack

standing.

B.     THE MOTION TO STAY THE FEDERAL ACTION

       Defendants further argue that the Complaint should be

dismissed under the first-filed rule because the State Court

Action is substantially similar and was brought two days

before this one. Plaintiff argues that the rule does not

apply.

       On this point, Plaintiff has the better argument. The

first-filed rule applies only when both actions were filed in

federal court -- not, as here, when the first action was filed

in state court and the second in federal court. See, e.g.,

Kytel Int’l Grp., Inc. v. Rent A Ctr., Inc., 43 F. App’x 420,


                                          18
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 19 of 27




422 (2d Cir. 2002) (“Because RAC’s Texas action is in state

court, it was error for the District Court to dismiss on the

basis of the first filed rule.”).

      Nonetheless,       on the basis of the facts presented here,

the   Court     concludes      that        “the   exercise       of    federal

jurisdiction should be postponed until after the state court

litigation is completed.” De Cisneros v. Younger, 871 F.2d

305, 307 (2d Cir. 1989). While abstention “is the narrow

exception, not the rule,” it is within the Court’s discretion

to stay a duplicative action for reasons of “wise judicial

administration, giving regard to conservation of judicial

resources     and     comprehensive    disposition          of   litigation.”

Colorado River Water Conservation Dist. v. United States, 424

U.S. 800, 813–14, 817 (1976) (citations omitted); see also,

Iacovacci v. Brevet Holdings, LLC, 437 F. Supp. 3d 367, 375

(S.D.N.Y.     2020)    (“The   doctrine      is   to   be    applied    ‘in   a

pragmatic, flexible manner with a view to the realities of

the case at hand.’”) (quoting Moses H. Cone Mem’l Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 21 (1983)).

      “In deciding whether to abstain under Colorado River, a

district court must first determine whether the federal and

state court cases are parallel.” U.S. Bank Nat’l Ass’n as

trustee Bank of Am., N.A. v. E. Fordham DE LLC, 804 F. App’x

106, 107 (2d Cir. 2020)). Federal and state cases are parallel


                                      19
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 20 of 27




“when the two proceedings are ‘essentially the same’ -- when

there is an identity of parties, and the issues and relief

sought are the same.” Id. at 107 (citing Nat’l Union Fire

Ins. Co. v. Karp, 108 F.3d 17, 22 (2d Cir. 1997)).

       Next, if the actions are deemed parallel, the court must

consider     six    factors   to   determine     whether     abstention       is

appropriate:

       (1) the assumption of jurisdiction by either court over
       any res or property; (2) the inconvenience of the federal
       forum; (3) the avoidance of piecemeal litigation; (4)
       the order in which jurisdiction was obtained; (5)
       whether state or federal law supplies the rule of
       decision; and (6) whether the state court proceeding
       will adequately protect the rights of the party seeking
       to invoke federal jurisdiction.

U.S. Bank, 804 F. App’x at 107 (quoting De Cisneros, 871 F.2d

at 307).

       Here, the federal lawsuit and the State Court Action are

indeed parallel. The named Plaintiff -- Jon Borgese -- is the

same    in   both    actions.      The    Defendants    --    Baby        Brezza

Enterprises, LLC, Betesh Group, and The Betesh Group Holding

Corporation, Inc. -- are also the same. The ten causes of

action are likewise identical, and importantly, they all stem

from the same alleged conduct: misrepresentations regarding

the Baby Brezza machines’ ability to mix the “perfect” baby

formula.     The    relief    requested     in   each   action       is    also

essentially the same: class certification; designation of



                                     20
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 21 of 27




Borgese as class representative and his counsel as class

counsel;   and    equitable        and    injunctive    relief,   including

restitution, profit disgorgement, damages, and attorneys’

fees. While Plaintiff withdraws his claim for injunctive

relief in the present action, the remainder of the requests

for relief are identical, and the Court consequently does not

find that this difference meaningfully alters the symmetry of

these lawsuits.

      The only significant distinction between the two actions

is the putative class definition. Here, Plaintiff purports to

represent “all purchasers in the United States,” whereas in

the State Court Action, Plaintiff purports to represent all

purchasers   in    New     York.    However,     “[p]erfect     symmetry   of

parties and issues is not required.” Sitgraves v. Fed. Home

Loan Mortg. Corp., 265 F. Supp. 3d 411, 413 (S.D.N.Y. 2017)

(citations omitted). Instead, “parallelism is achieved where

there is a substantial likelihood that the state litigation

will dispose of all claims presented in the federal case.”

Id.. And because the Court strikes the class allegations here,

see   Section     III.A,    supra,        the   case   before   this   Court

ultimately constitutes an individual action on behalf of




                                         21
    Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 22 of 27




Borgese. The State Court Action therefore encompasses all the

claims presented in this case.8

        Thus,    considering     the     identity     of   the    parties,

allegations,      legal   issues,      and   relief   sought,    the   Court

concludes that this action and the State Court Action are

“essentially the same,” and therefore parallel. See U.S.

Bank, 804 F. App'x at 107.

        Turning to the Colorado River factors, the first two

factors are neutral: “the first one because there is no res

or property involved; and the second one because . . . the

state and federal courthouses in New York City are next-door

neighbors.” Arkwright, 762 F.2d at 210.

        Similarly, the fourth factor is also neutral because the

State Court Action was initiated just two days before the

Complaint in this case was filed. In the State Court Action,

the parties have adjourned the defendants’ deadline to answer

or otherwise respond to the complaint. Apart from the Letter

Motion addressed herein, no other issues have been raised or

adjudicated in this action, nor has discovery begun in either

case. In other words, neither case has progressed ahead of

the other in any material way.




8 For this reason, the dismissal of defendant The Betesh Group, see supra
note 1, likewise does not alter the parallelism of the two actions.


                                    22
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 23 of 27




      Colorado River factors three and five favor abstention.

Allowing two identical lawsuits to proceed in separate forums

would clearly result in piecemeal litigation, therefore not

only burdening and inconveniencing litigants, witnesses and

third     parties,       but   “wast[ing]      judicial    resources    and

invit[ing] duplicative effort.” Arkwright, 762 F.2d at 211.

And because the suits arise from the same alleged conduct,

“they should be tried in one forum.” Id. To permit parallel

lawsuits to go forward “creates the serious potential for

spawning an unseemly and destructive race to see which forum

can     resolve    the     same    issues     first   [which    would   be]

prejudicial, to say the least, to the possibility of reasoned

decisionmaking by either forum.” Id. (quoting Arizona v. San

Carlos Apache Tribe of Ariz., 463 U.S. 545 (1983)).

      As to factor five, state law issues predominate because

not a single claim Plaintiff asserts here was brought under

federal law. While the Second Circuit has explained that the

presence of state law issues in a complaint “does not weigh

heavily in favor of surrender of jurisdiction,” this factor

still    weighs,     however      slightly,   in   favor   of   abstention.

Arkwright, 762 F.2d at 211.

      The final remaining consideration -- factor six -- also

weighs substantially in favor of abstention. Factor six asks

whether the state court proceeding will adequately protect


                                      23
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 24 of 27




the   rights   of     the   party    seeking     to     invoke   federal

jurisdiction. Here, “consolidation in state court could lead

to more efficient factfinding and more reasoned decision-

making”   because   the     state   court   is   best    positioned     to

adjudicate state law claims. Arkwright, 762 F.2d at 211. This

conclusion holds notwithstanding that the identical claims at

issue are not particularly complex. See id. (“[I]f either

forum is in a better position to sort out the issues presented

by this case, it is the state court, as the case involves

exclusively questions of local law.”).

      Out of six factors then, three are neutral and three

favor of abstention. As the Second Circuit has explained, in

weighing application of Colorado River, “no single factor is

necessarily decisive and . . . the test ‘does not rest on a

mechanical checklist, but on a careful balancing of the

important   factors    as   they    apply   in   a    given   case.’”   De

Cisneros, 871 F.2d at 307 (quoting Moses H. Cone, 460 U.S. at

16). While the balance should be “heavily weighted in favor

of the exercise of jurisdiction,” id. (internal quotation

marks omitted), even accounting for this doctrinal sway, the

Court is persuaded that the factors supporting Colorado River

abstention in this case substantially outweigh the factors

supporting the Court’s exercise of jurisdiction.




                                    24
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 25 of 27




     Moreover,     even   if   the   Court   considered    the    factors

evenly split because “a neutral factor ‘favors retention of

the case,’” U.S. Bank, 804 F. App'x at 108 (quoting Niagara

Mohawk Power Corp. v. Hudson River-Black River Regulating

Dist., 673 F.3d 84, 103 (2d Cir. 2012)), the Court remains

convinced   that    the   circumstances      presented     here   compel

abstention for an additional, significant reason. Given that

there is no difference between the claims Plaintiff asserts

in the state and federal actions, and that the cases were

filed only two days apart, the only “conceivable explanation”

for Plaintiff’s filing of identical state law claims in

separate forums is an “effort[] of tactical gamesmanship” to

either reserve the proverbial second bite at the apple or

secure some bargaining advantage. Watson v. Mayo, No. 07 Civ.

54, 2008 WL 538442, at *1 (S.D.N.Y. Feb. 26, 2008) (dismissing

a second suit on the basis of laches because the plaintiff

had already proceeded to trial on the first case and lost);

see also Canaday v. Koch, 608 F. Supp. 1460, 1473 n.23

(S.D.N.Y. 1985), aff’d sub nom. Cannady v. Valentin, 768 F.2d

501 (2d Cir. 1985) (staying a federal action under Colorado

River   because    the    court      was   “extremely     reluctant    to

countenance the kind of ‘procedural gamesmanship’ engaged in

by plaintiffs’ attorneys in this case” (quoting Hartford

Accident & Indem. Co. v. Hop-On Int’l Corp., 568 F. Supp.


                                     25
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 26 of 27




1569, 1573 (S.D.N.Y. 1983)); see also Goldberg, 1998 WL

321446, at *9 (dismissing a class action complaint when the

claims were “being used in an attempt to increase plaintiff’s

bargaining   position,”     action     which    “should    not   be

countenanced”).

     For these reasons, the Court declines to condone similar

gamesmanship here and thus stays this case pending resolution

of the State Court Action. See Deluca v. GPB Auto. Portfolio,

LP, No. 19 Civ. 10498, 2020 WL 7343788, at *10 (S.D.N.Y. Dec.

14, 2020) (“Courts have inherent power over their dockets and

thus have discretion to stay proceedings when they consider

it appropriate.”).

                            IV.   ORDER

     For the reasons discussed above, it is hereby

     ORDERED that the motion so deemed by the Court as filed

by defendants Baby Brezza Enterprises LLC, The Betesh Group,

and The Betesh Group Holding Corporation, Inc. (“Defendants”)

to dismiss the Complaint of Plaintiff John Borgese (Dkt. No.

22) is GRANTED as to The Betesh Group; and it is further

     ORDERED that the motion so deemed by the Court as filed

by Defendants to strike the class allegations (Dkt. No. 22)

is GRANTED; and it is further

     ORDERED that the motion so deemed by the Court as filed

by Defendants to stay the action pending resolution of the


                                  26
Case 1:20-cv-01180-VM Document 24 Filed 02/18/21 Page 27 of 27




parallel action in New York state court (Dkt. No. 22) is

GRANTED; and it is further

     ORDERED that Plaintiff is directed to inform the Court

within thirty (30) days of the adjudication of the state court

action concerning such resolution and Plaintiff’s intent with

regard to further litigation in the present case.




SO ORDERED.
Dated:    New York, New York
          18 February 2021
                                     _________________________
                                           VICTOR MARRERO
                                               U.S.D.J.




                                27
